In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00042-CV


IN THE MATTER OF THE MARRIAGE OF TERRI F. ADAMS AND TERRY R. ADAMS

                       On Appeal from the County Court at Law No. 1
                                  Lubbock County, Texas
              Trial Court No. 2016-523,388, Honorable Mark Hocker, Presiding

                                    August 9, 2018

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant Terry Adams has filed an unopposed motion with two supporting exhibits

seeking voluntary dismissal of this appeal. The motion states it is made pursuant to an

agreement entered in the trial court. An attached certificate of conference states the

parties agreed to dismissal of the appeal.


      Without passing on the merits of the appeal, we grant the motion. The appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1). The parties have not presented an agreement

for assessment of costs.     Therefore, pursuant to rule, costs are assessed against

appellant. See TEX. R. APP. P. 42.1(d).


                                                        James T. Campbell
                                                           Justice